PER CURIAM.
The appellant, who is the claimant in this workers’ compensation case, timely appeals the Judge of Compensation Claims’ (JCC) “Order on Motion to Set Aside Portions of Settlement Agreement,” which is dated May 27, 2005. To the extent that the appellant asserts any errors by the JCC in a final order dated January 6, 2005, from which no timely appeal was taken, we lack jurisdiction to review these issues, and dismissal is appropriate. See Fla. R.App. P. 9.180(b)(3); Murphy v. Palm Mattress Co., 889 So.2d 222 (Fla. 1st DCA 2004) (dismissing workers’ compensation appeal for lack of jurisdiction, where appellant failed to file a timely notice of appeal of order to be reviewed). To the extent that any of the appellant’s remaining issues relate to the order timely appealed and were preserved in the lower tribunal, we conclude that competent, substantial evidence in the record supports the JCC’s factual findings (including the finding that the parties reached a valid, binding settlement agreement), that the JCC correctly applied the law to the facts of record, and that the appellant has not met his burden to show an abuse of discretion.
This appeal is DISMISSED in part for lack of jurisdiction, and the JCC’s May 27, 2005, order denying relief is AFFIRMED in all respects.
BROWNING, C.J., WEBSTER and PADOVANO, JJ., concur.